DETAILED ACTION

This Office Action is in response to the Election of Group I.  Claims 6-12, 15-16, and 18-28 have been canceled.  New claim 35 has been added.  Claims 1-5, 13-14, 17, and 29-35 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims s 1-2, 4-5, 13-14, 17, 29-33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Publication US 2020/0119880 A1).
With respect to claim 1, Liu et al. discloses a Demodulation Reference Signal (DMRS) transmission method for a network device (See the abstract, page 6 paragraph 53, and Figure 3 of Liu et al. for reference to a method of configuration and transmission of a demodulation reference signal performed by a base unit apparatus, which is a network device).  Liu et al. also discloses configuring a DMRS for a service channel within a mini-slot (See page 8 paragraphs 78-80 of Liu et al. for reference to configuring a DMRS for a PDSCH, which is a service channel, within a mini-slot).  Liu et al. further discloses mapping at least one antenna port corresponding to the DMRS for the service channel to a time-domain transmission resource and a frequency-domain transmission resource corresponding to a DMRS for a control channel within the mini-slot (See page 8 paragraph 82 and page 9 paragraph 91 of Liu et al. for reference to an embodiment wherein a DMRS for the PDSCH shares a resource with a DMRS for a PDCCH, which is a control channel within the mini-slot, and wherein ports corresponding to the DMRS for the PDSCH are mapped to the same configured time and frequency domain configuration corresponding to the DMRS for the PDCCH).  Liu et al. also discloses transmitting the DMRS for the service channel on the time-domain transmission resource and the frequency-domain transmission resource (See page 8 paragraph 82, page 9 paragraphs 89-91, and Figure 6 of Liu et al. for reference to transmitting the demodulation reference signal on the configured time and frequency domain resources).
With respect to claim 13, Liu et al. discloses a DMRS transmission method for a network device (See the abstract, page 6 paragraph 53, and Figure 3 of Liu et al. for reference to a method of configuration and transmission of a demodulation reference signal performed by a base unit apparatus, which is a network device).  Liu et al. also discloses configuring a DMRS for a service channel within a mini-slot (See page 8 paragraphs 78-80 of Liu et al. for reference to configuring a DMRS for a PDSCH, which is a service channel, within a mini-slot).  Liu et al. further discloses mapping, to a transmission resource of M symbols being offset in time domain relative to a time-domain transmission resource corresponding to a control channel within the mini-slot, the DMRS for the service channel, wherein M is an integer greater than or equal to 1 (See page 8 paragraphs 80-81 of Liu et al. for reference to an embodiment wherein a DMRS for the PDSCH is mapped to a symbol located next to a PDCCH ending symbol within the mini-slot, such that the DMRS for the PDSCH offset by 1 symbol relative to the PDCCH ending symbol, and wherein the PDCCH is a control channel).  Liu et al. also discloses transmitting the DMRS for the service channel on the transmission resource (See page 8 paragraph 80, page 9 paragraphs 89-91, and Figure 6 of Liu et al. for reference to transmitting the demodulation reference signal on the configured resources).
With respect to claim 17, Liu et al. discloses a network device, comprising a processor, a memory, and a program being stored in the memory and capable of being executed by the processor, wherein the processor is configured to execute the program (See the abstract, page 3 paragraphs 25-26, page 6 paragraph 53, and Figure 3 of Liu et al. for reference to a base unit apparatus, which is a network device, comprising a processor, a memory, and storing software executable by the processor).  Liu et al. also discloses configuring a DMRS for a service channel within a mini-slot (See page 8 paragraphs 78-80 of Liu et al. for reference to configuring a DMRS for a PDSCH, which is a service channel, within a mini-slot).  Liu et al. further discloses mapping at least one antenna port corresponding to the DMRS for the (See page 8 paragraph 82 and page 9 paragraph 91 of Liu et al. for reference to an embodiment wherein a DMRS for the PDSCH shares a resource with a DMRS for a PDCCH, which is a control channel within the mini-slot, and wherein ports corresponding to the DMRS for the PDSCH are mapped to the same configured time and frequency domain configuration corresponding to the DMRS for the PDCCH).  Liu et al. also discloses transmitting the DMRS for the service channel on the time-domain transmission resource and the frequency-domain transmission resource (See page 8 paragraph 82, page 9 paragraphs 89-91, and Figure 6 of Liu et al. for reference to transmitting the demodulation reference signal on the configured time and frequency domain resources).  Liu et al. further discloses another embodiment including configuring a DMRS for a service channel within a mini-slot (See page 8 paragraphs 78-80 of Liu et al. for reference to configuring a DMRS for a PDSCH, which is a service channel, within a mini-slot).  Liu et al. also discloses mapping, to a transmission resource of M symbols being offset in time domain relative to a time-domain transmission resource corresponding to a control channel within the mini-slot, the DMRS for the service channel, wherein M is an integer greater than or equal to 1 (See page 8 paragraphs 80-81 of Liu et al. for reference to an embodiment wherein a DMRS for the PDSCH is mapped to a symbol located next to a PDCCH ending symbol within the mini-slot, such that the DMRS for the PDSCH offset by 1 symbol relative to the PDCCH ending symbol, and wherein the PDCCH is a control channel).  Liu et al. also discloses (See page 8 paragraph 80, page 9 paragraphs 89-91, and Figure 6 of Liu et al. for reference to transmitting the demodulation reference signal on the configured resources).
With respect to claims 2 and 33, Liu et al. discloses wherein the mapping the at least one antenna port corresponding to the DMRS for the service channel to the time- domain transmission resource and the frequency-domain transmission resource corresponding to the DMRS for the control channel within the mini-slot comprises, when a number of the antenna ports corresponding to the DMRS for the service channel is smaller than or equal to a predetermined value, mapping all the antenna ports corresponding to the DMRS for the service channel to the time-domain transmission resource and the frequency-domain transmission resource corresponding to the DMRS for the control channel within the mini-slot (See page 8 paragraph 82 and page 9 paragraph 91 of Liu et al. for reference to embodiments including an embodiment wherein the DMRS for the PDSCH is limited to 2 ports, such that it is limited to the same number of ports as the 2 ports supported by the PDCCH DMRS, i.e. the number of ports for the PDSCH DMRS is equal a predetermined number of ports supported by the PDCCH DMRS, wherein in this embodiment all ports of the DMRS for the PDSCH and the DMRS for the PDCCH share the time and frequency domain resources corresponding the DMRS for the PDCCH).
	With respect to claims 4 and 35, Liu et al. discloses wherein the configuring the DMRS for the service channel within the mini-slot comprises: configuring predetermined parameters of the DMRS for the service channel within the mini-slot (See page 9 paragraphs 89-90 and Figure 6 of Liu et al. for reference to the base unit determining and configuring parameters used for a DMRS of a PDSCH).  Liu et al. also discloses transmitting the predetermined parameters of the DMRS for the service channel to a User Equipment (UE) (See page 9 paragraphs 83-84, page 9 paragraphs 89-90, and Figures 5 and 6 of Liu et al. for reference to the base unit transmitting the DMRS configuration for the PDSCH to a remote unit, which is a UE).  Liu et al. further discloses wherein the predetermined parameters comprise at least one of configuration type information, frequency-domain density information, time-domain position information, and occupied-port information (See page 9 paragraphs 91-92 and Figure 6 of Liu et al. for reference to the configuration including a frequency domain configuration, a time domain configuration, port mapping order, etc.).
	With respect to claim 5, Liu et al. discloses wherein the service channel comprises a Physical Uplink Shared Channel (PUSCH) or a physical Downlink Shared Channel (PDSCH), and the control channel comprises a Physical Uplink Control Channel (PUCCH) or a Physical Downlink Control Channel (PDCCH) (See page 8 paragraph 80 and page 8 paragraph 82 of Liu et al. for reference to the service channel being a PDSCH and the control channel being a PDCCH).
	With respect to claim 14, Liu et al. discloses wherein the service channel comprises a PUSCH or a PDSCH, and the control channel comprises a PUCCIH or a PDCCH (See page 8 paragraph 80 of Liu et al. for reference to the service channel being a PDSCH and the control channel being a PDCCH).
	With respect to claims 29 and 31, Liu et al. discloses wherein a duration of the mini-slot is less than 14 symbols in time domain (See page 8 paragraphs 78-80 of Liu et al. for reference to a mini-slot length having different possible values including values of 12 symbols or 7 symbols, which are less than 14 symbols in time domain).
	With respect to claims 30 and 32, Liu et al. discloses wherein mapping, to the transmission resource of M symbols being offset in time domain relative to the time-domain transmission resource corresponding to the control channel within the mini-slot, the DMRS for the service channel comprises, if the service channel and the control channel occur at least in one symbol in time domain, mapping, to the transmission resource of M symbols being offset in time domain relative to the time-domain transmission resource corresponding to the control channel within the mini-slot, the  DMRS for the service channel (See page 8 paragraph 80 of Liu et al. for reference to an embodiment wherein a DMRS for the PDSCH is mapped to a symbol located next to a PDCCH ending symbol within the mini-slot, such that the DMRS for the PDSCH offset by 1 symbol relative to the PDCCH ending symbol when the PDSCH and PDCCH occur in at least one symbol in the time domain).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of You et al. (U.S. Publication US 2017/0171842 A1).
With respect to claims 3 and 34, Liu et al. discloses wherein the mapping the at least one antenna port corresponding to the DMRS for the service channel to the time- domain transmission resource and the frequency-domain transmission resource corresponding to the DMRS for the control channel within the mini-slot comprises, when a number of the antenna ports corresponding to the DMRS for the service channel is greater than a predetermined value, mapping a first part of the antenna ports corresponding to the DMRS for the service channel to the time-domain transmission resource and the frequency-2Attorney Docket No.: 60193/PIUS 1921221CNdomain transmission resource corresponding to the DMRS for the control channel within the mini-slot (See page 8 paragraph 82 of Liu et al. for reference to an embodiment where the PDSCH DMRS port number is larger than the PDCCH DMRS, i.e. is greater than a predetermined value, and for reference to in this instance performing a partial share of DMRS resources for the PDCCH and PDSCH including mapping PDSCH DMRS ports 0 and 1 shared with the PDCCH DMRS, i.e. a first part including ports 0 and 1 for the PDSCH DMRS are mapped to the corresponding PDCCH DMRS resources within the mini-slot).  Liu et al. also discloses the first part of the antenna ports is all the antenna ports corresponding to the DMRS for the service channel other than a second part of the antenna ports (See page 8 paragraph 82 of Liu et al. for reference to the first part of the ports including ports 0 and 1 of the DMRS for the PDSCH being all ports other than a second part of ports greater than the number of ports for the PDCCH DMRS).  Although Liu et al. does disclose this embodiment of partial sharing of DMRS resources between (See page 8 paragraph 82 of Liu et al.), and although Liu et al. does disclose other embodiments wherein PDCCH DMRS occupies a symbol next to, i.e. offset by 1, a PDCCH ending symbol (See page 8 paragraph 80 of Liu et al.), Liu et al. does not specifically disclose how the second part of the antenna ports are mapped when the PDSCH DMRS port number is larger than the PDCCH DMRS.  For example, Liu et al. does not specifically disclose mapping, to a transmission resource of M symbols being offset in time domain relative to the time-domain transmission resource corresponding to the control channel within the mini-slot, a second part of the antenna ports corresponding to the DMRS for the service channel, where M is an integer greater than or equal to 1, wherein the second part of the antenna ports is antenna ports corresponding to the DMRS for the service channel which overlap the frequency-domain transmission resource corresponding to the DMRS for the control channel, or antenna ports corresponding to the DMRS for the service channel whose number is greater than the predetermined value and which overlap the frequency-domain transmission resource corresponding to the DMRS for the control channel.  However, You et al., in the field of communications, discloses an embodiment wherein sharing between PDSCH and PDCCH is used for DMRS and wherein the number of ports for PDSCH DMRS is greater than the number of ports for PDCCH DRMS, a first portion of ports for the PDSCH DMRS, i.e. ports n and n+1, are mapped to the same time and frequency resources used for the corresponding ports of the PDCCH DMRS, and a remaining second portion of ports for the PDSCH DMRS, i.e. ports n+2 and n+3, are mapped to a next symbol offset in the time domain by 1 symbol (See page 26 paragraph 342 and Figure 38(c) of You et al. for reference to this embodiment).  Mapping remaining ports of a PDSCH DRMS to next symbols, i.e. offset by 1, when DMRS sharing is used between PDCCH DMRS and PDSCH DMRS and when there are more ports for the PDSCH DMRS than the PDCCH DRMS has the advantage of allowing a complete PDSCH DMRS to be transmitted when DMRS sharing is enabled.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of You et al., to combine mapping remaining ports of a PDSCH DRMS to next symbols, i.e. offset by 1, when DMRS sharing is used between PDCCH DMRS and PDSCH DMRS and when there are more ports for the PDSCH DMRS than the PDCCH DRMS, as suggested by You et al., within the system and method of Liu et al., with the motivation being to allow a complete PDSCH DMRS to be transmitted when DMRS sharing is enabled.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shin et al. (U.S. Publication US 2018/0316534 A1) discloses another relevant system and method of DMRS configuration and transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461